DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onuma et al. (Patent No.: US 9,113,047 B2).
Regarding claim 1, Onuma discloses a surroundings monitoring apparatus comprising:

 	a processor configured to output an alarm or restrict an operation of the work machine (Pictorial Warning col. 5, lines 64-67, col. 6, lines 1-14) in response to detecting that: the monitoring target is in a sensor range in which the sensor can acquire the detection information (FIG. 25); 
 	the monitoring target is in a predetermined range equal to or less than a predetermined distance from the work machine (col. 9, lines 14-34); and the monitoring target is in a first range in a height direction of the work machine (Based on sensor 13a, FIG. 4 and col. 4, lines 55-61).

Regarding claim 2, Onuma discloses the surroundings monitoring apparatus wherein the processor is configured to neither output the alarm nor restrict the operation, when the , monitoring target is on a step surface that is beyond the first range and has a different height than a reference surface on which the work machine is positioned, or when the monitoring target is at a position, beyond the first range in the height direction from the reference surface, on an inclined surface having a different inclination angle than the reference surface (Limitations are being interpreted as if the object is outside the hazard region, hence no alarm being outputted, see S804, FIG. 13).

Regarding claim 3, Onuma discloses the surroundings monitoring apparatus, wherein the processor is configured to neither output the alarm nor restrict the operation when the monitoring target is out of the first range in the height direction of the work machine even in a case where the processor detects that the monitoring target is in the sensor range and in the predetermined range (S2051, FIG. 14).

Regarding claim 4, Onuma discloses the surroundings monitoring apparatus, wherein the processor is configured to output the alarm or restrict the operation only in response to detecting that the monitoring target is within the first range relative to a reference position corresponding to a specific height of the work machine in the height direction of the work machine (S2054, FIG. 14).

Regarding claim 5, Onuma discloses the surroundings monitoring apparatus wherein the processor is configured to determine the position of the monitoring target in the height direction of the work machine in accordance with the detection information acquired by the sensor (S2054, FIG. 14).

Regarding claim 6, Onuma discloses the surroundings monitoring apparatus further comprising: a communication device configured to acquire terrain information related to computerized construction for a work site where the work machine works; and a receiver configured to acquire position information in the work site, wherein the processor is configured .

Allowable Subject Matter
Claims 7 – 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYLER J LEE/Primary Examiner, Art Unit 3663